Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeals herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of defendants-appellants under the Fifth and Fourteenth Amendments were violated. Defendants argued that the Trial Judge failed to instruct the jury properly on the issue of the voluntariness of their confessions, and that upon the subsequent Huntley hearing the court failed to apply the proper constitutional standards in determining the voluntariness of their confessions. The Court of Appeals considered these contentions, and held that, since no error had been committed in either instance, there was no denial of defendants-appellants ’ constitutional rights. [See 18 N Y 2d 355.]